United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
WAREFARE CENTER, Lakehurst, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1540
Issued: June 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 23, 2006 appellant, through counsel, filed a timely appeal from the Office of
Workers’ Compensation Programs’ hearing representative’s decision dated June 14, 2006
affirming the denial of his claim for a consequential injury. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
developed a right knee condition as a consequence of his accepted July 7, 1993 employment
injuries.
FACTUAL HISTORY
On July 7, 1993 appellant, then a 36-year-old materials handler assistant supervisor, hit
his left knee on the frame of a fork truck. The Office accepted his claim for left knee sprain, left
knee internal derangement and left knee popliteal cyst and authorized left knee arthroscopic

surgery and lateral medial meniscus debridement which was performed on November 18, 1994.
On July 19, 1995 the Office authorized a second left knee arthroscopic surgery which was
performed on September 11, 1995. Appellant stopped work on July 10, 1993 and was placed on
the periodic rolls. He returned to light duty on April 17, 1995 and was placed on the short-term
periodic rolls effective October 15, 1995. Appellant returned to light-duty work four hours per
day on December 11, 1995 and full duty effective April 15, 1996. By letter dated February 4,
1997, he was again placed on the periodic rolls for temporary total disability.1 Appellant
returned to light-duty work on April 17, 1997.
On December 23, 2002 appellant filed a claim for a recurrence of disability beginning
July 9, 2001. The Office subsequently received claims for compensation (Form CA-7) for
intermittent periods of disability between January 3 to June 20, 2003 which the Office accepted.
The Office denied appellant’s claim for compensation for the period December 2, 2002 to
January 2, 2003, finding his disability unrelated to his accepted injuries. By letter dated June 27,
2003, the Office placed appellant on the periodic rolls for temporary total disability.
In an August 12, 2004 report, Dr. Peter F. Sharkey, a treating Board-certified orthopedic
surgeon, found that appellant sustained a consequential right knee injury. He explained that
appellant put “extra stress on the right knee due to his left knee arthritis.”
On October 31, 2004 the Office medical adviser opined that appellant did not sustain a
consequential right knee injury.
On June 13, 2005 Dr. Robert Franklin Draper, Jr., a second opinion Board-certified
orthopedic surgeon, opined that appellant did not sustain a consequential right knee injury. He
noted:
“There is no specific injury to the right knee on the job. However, [appellant] did
shift his weight from the left knee to the right knee and he feels that this caused
him to develop some problem in the right knee. I am not able to confirm this,
based upon my knowledge of orthopedic surgery. I believe the right knee
complaints are not consequential to the injuries sustained on the job. [Appellant]
does have some symptoms in the right knee and may very well have some arthritis
in the right knee unrelated to the left knee injury.”
On March 3, 2005 Dr. Sharkey reviewed the opinion of Dr. Draper and indicated his
disagreement. He reiterated his opinion that appellant sustained a consequential right knee injury
due to shifting his weight from the left knee. Dr. Sharkey stated that as a result of the left knee
injury appellant “was unable to exercise and maintain a proper body weight.” Appellant
informed him that following his left knee injury “he was forced to put additional weight on his
right knee in order to ambulate.” Dr. Sharkey noted that appellant was morbidly obese and that
“[o]besity is another risk factor for degenerative arthritis.

1

On December 30, 1997 appellant filed a claim for a schedule award. By decision dated February 4, 1997, the
Office issued appellant a schedule award for a 22 percent impairment of the left lower extremity.

2

The record reflects the Office requesting to bypass various physicians from being
selected as impartial medical examiners. The physicians named in the bypass doctor request
include, Dr. William D. Emper, Dr. Marc Manzione, Dr. Zachary B. Friedenberg, Dr. Paul
Scoles, Dr. Roger Wong, Dr. Paul Reed Sweterutsch, Dr. Ronald B. Pitkow, Dr. Mark
Nissenbaum and Dr. Robert Bachman, Board-certified orthopedic surgeons. The bypass notes
for Dr. Emper were “(doctor is not available until mid-September). Moving on” and to remove
because he was not taking any new clients. The Office requested removal of Dr. Manzione as
required prepay only. The bypass note also noted “?(doctor) is not available until midSeptember. Moving on.” In a second note the Office requested removal of Dr. Manzione as he
was located too far away for examination. The Office requested removal of the remaining
physicians for reasons such as no answer, not at the location indicated and the location was too
far.
On July 27, 2005 the Office referred appellant to Dr. Emper to resolve the conflict in the
medical opinion evidence found between Dr. Sharkey and Dr. Draper.
In a letter dated August 1, 2005 appellant’s counsel objected to the selection of
Dr. Emper as the impartial medical examiner on the grounds that he “is not a fair minded
examiner.” Appellant contended that there was no conflict in the medical evidence as
Dr. Draper’s opinion failed to contain any supporting medical rationale.
In a report dated October 3, 2005, Dr. Emper reviewed the record, statement of accepted
facts and set forth findings on physical examination. He noted that appellant did not sustain an
employment-related left knee injury. Dr. Emper noted that appellant related complaints of right
knee pain and “minimal symptoms of pain in the left knee.” A physical examination revealed
“tenderness over the lateral joint line.” Dr. Emper concluded that there was “no evidence that
the right knee problem is secondary to the injury to his left knee.” He opined that appellant’s
weight of 266 pounds put him at increased risk for his right knee degenerative arthritis.
Dr. Emper concluded that appellant’s weight “in and of itself is enough of a risk factor at his
age” which “could cause the arthritic condition without causation from the left knee problem.”
He opined that appellant was capable of working eight hours per day in a sedentary position.
By decision dated January 18, 2006, the Office denied appellant’s claim for a right knee
consequential injury.
In a letter dated January 20, 2006, appellant’s counsel requested a review of the written
record. He contended that the Office failed to follow proper procedures in selecting Dr. Emper
as an impartial medical examiner.
By decision dated June 14, 2006, an Office hearing representative affirmed the denial of
appellant’s claim that he sustained a consequential right knee injury. The Office hearing
representative rejected appellant’s argument that the Office failed to follow the proper procedure
in the selection of the impartial medical examiner.

3

LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that, when the primary injury
is shown to have arisen out of and in the course of employment, every natural consequence
that flows from the injury is deemed to arise out of the employment, unless it is the result of
an independent intervening cause. Once the work-connected character of any condition is
established, the subsequent progression of that condition remains compensable so long as the
worsening is not shown to have been produced by an independent nonindustrial cause. However,
a claimant bears the burden of proof to establish his claim for a consequential injury and as part
of this burden, must present rationalized medical opinion evidence, based on a complete factual
and medical background showing causal relationship. Rationalized medical evidence is evidence
which relates a work incident or factors of employment to a claimant’s condition, with stated
reasons of a physician.2 Such opinion of the physician must be one of reasonable medical
certainty and must be supported by medical reasoning explaining the nature of the relationship
between the diagnosed condition and the employment.3
Section 8123(a) of the Federal Employees’ Compensation Act provides in pertinent part
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination.4 Where a case is referred to an impartial medical specialist for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background must be given special weight.5
A physician selected by the Office to serve as an impartial medical specialist should be
one wholly free to make a completely independent evaluation and judgment. To achieve this, the
Office has developed specific procedures for selecting impartial medical specialists designed to
provide adequate safeguards against any possible appearance that the selected physician’s
opinion was biased or prejudiced. The Office procedures provide that, unlike selection of second
opinion examining physicians, selection of referee physicians is made by a strict rotational
system using appropriate medical directories. The services of all available and qualified Boardcertified specialists will be used as far as possible to eliminate any inference of bias or partiality.
This is accomplished by selecting specialists in alphabetical order as listed in the roster chosen
under the specialty and/or subspecialty heading in the appropriate geographic area and repeating
the process when the list is exhausted.6
The Office procedures further provide that the selection of referee physicians are made
by a strict rotational system using appropriate medical directories and specifically states that the
2

Charles W. Downey, 54 ECAB 421, 422-23 (2003).

3

Leslie C. Moore, 52 ECAB 132, 134 (2000).

4

5 U.S.C. § 8123(a); R.C., 58 ECAB ___ (Docket No. 06-1676, issued December 26, 2006); Darlene R. Kennedy,
57 ECAB ___ (Docket No. 05-1284, issued February 10, 2006).
5

Kathryn E. Demarsh, 56 ECAB ___ (Docket No. 05-269, issued August 18, 2005).

6

Charles M. David, 48 ECAB 543 (1997).

4

Physician’s Directory System (PDS) should be used for this purpose. The procedures explain
that the PDS is a set of stand-alone software programs designed to support the scheduling of
second opinion and referee examinations and states that the database of physicians for referee
examinations is obtained from the MARQUIS Directory of Medical Specialists.7
ANALYSIS
The Office accepted the claim for left knee sprain, left knee internal derangement and left
knee popliteal cyst. On July 27, 2005 the Office referred appellant to Dr. Emper, a Boardcertified orthopedic surgeon, to resolve the conflict in the medical opinion evidence between
Dr. Sharkey, appellant’s attending physician, and Dr. Draper, the second opinion medical
specialist, regarding whether appellant sustained a consequential right knee injury.
Appellant contends that the Office did not follow proper procedures in scheduling the
impartial medical examination. The Board finds that the record supports appellant’s contention
by virtue of several referral forms used by the Office. There are two notes from the PDS for
Dr. Emper with notes to bypass. One reason noted for bypassing Dr. Emper was because he was
not available until mid-September and the second reason was because he was not taking new
patients. The record also contains two requests for bypass for Dr. Manzione. One bypass note
mentioned that Dr. Manzione was not available until September and he required prepayment.
The second bypass note requested removal of Dr. Manzione as he was too far. There is no
evidence in the record explaining why Dr. Emper was selected as the impartial medical examiner
following the two bypass requests from the PDS. The record does not contain any evidence
regarding Dr. Manzione’s address and why he was rejected for being too far. The Board finds
that the lack of any explanation as to why Dr. Emper was selected in view of the two bypass
notes by the Office supports appellant’s contention that the Office failed to follow the correct
procedure in selecting an impartial medical examiner. As the Office improperly selected
Dr. Emper to resolve the conflict in the medical opinion evidence, there is an unresolved conflict.
CONCLUSION
The Board finds that there is an unresolved conflict in the medical opinion evidence as
the Office failed to follow established procedures for selection of the impartial medical
examiner. On remand, the Office should follow its procedures for selection of another impartial
medical examiner to resolve the issue of whether appellant sustained a right knee condition as a
consequence of the July 7, 1993 employment injuries. Following this and any further necessary
development, the Office shall issue an appropriate merit decision.

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.7 (May 2003);
Miguel A. Muniz, 54 ECAB 217 (2002); Albert Cremato, 50 ECAB 550 (1999).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 14, 2006 is set aside and the case remanded for further
action consistent with the above opinion.
Issued: June 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

